Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156622(57)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
                                                                                                                      Justices
  W. A. FOOTE MEMORIAL HOSPITAL, d/b/a
  ALLEGIANCE HEALTH,
            Plaintiff-Appellant,
                                                                    SC: 156622
  v                                                                 COA: 333360
                                                                    Kent CC: 15-008218-NF
  MICHIGAN ASSIGNED CLAIMS PLAN and
  MICHIGAN AUTOMOBILE INSURANCE
  PLACEMENT FACILITY,
           Defendants-Appellees,
  and
  JOHN DOE INSURANCE COMPANY,
             Defendant.
  ________________________________________/

        On order of the Chief Justice, the motion of defendants-appellees to extend the
  time for filing an answer to the application for leave to appeal is GRANTED. The
  answer submitted on November 15, 2017, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 1, 2017
                                                                               Clerk